Citation Nr: 0944192	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an adjustment disorder with anxiety and 
depression.    


REPRESENTATION

Veteran represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to September 
1963.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia denied reopening a claim of 
entitlement to service connection for adjustment disorder 
with anxiety and depression.  

In August 2007, the Board reopened the claim and then denied 
it on its merits.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In July 2009, the Court issued a Memorandum 
Decision vacating the Board's August 2007 decision and 
remanding the matter to the Board for further proceedings 
consistent with the Memorandum Decision.     

The Board in turn REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  

In a written statement received in October 2007, the Veteran 
raised a claim of entitlement to a total disability 
evaluation based on individual unemployability.  The Board 
refers this matter to the agency of original jurisdiction 
(AOJ) for appropriate action.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to assist the Veteran in 
obtaining evidence to substantiate his claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA has not yet satisfied the requirements thereof by 
providing the Veteran adequate assistance with regard to his 
claim.  

First, in a written statement received in December 2008, the 
Veteran's spouse identified outstanding treatment records, 
including from the VA Medical Center in Beckley, West 
Virginia and Andrew Thymias, D.O., also in Beckley, West 
Virginia that need to be obtained in support of the Veteran's 
claim.  As the record stands, there are documents from the 
former facility dated to November 2008, but not from Dr. 
Thymias.  Given the reported pertinence of the identified 
records, on remand, the RO should endeavor to secure all 
records from Dr. Thymias and all recent records from the VA 
Medical Center in Beckley, West Virginia. 

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the Veteran's claim is necessary.  
The Veteran is service connected for dementia with behavioral 
disturbances, a disability representing residuals of an in-
service head injury.  Since 1987, he has received VA and 
private treatment for variously diagnosed psychiatric 
disorders, including bipolar disorder.  

In September 2003, a private neuropsychologist found that it 
was not uncommon to see a diagnosis of bipolar disorder 
following a head injury.  To date, VA has not obtained an 
opinion discussing whether the Veteran's bipolar disorder or 
any other psychiatric disorder is part of his service-
connected neurological disorder or independent therefrom, but 
still secondary to the in-service head injury.  For the Board 
to respond adequately to the Veteran's assertions in this 
case, such an opinion must be obtained.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  After securing any necessary 
authorization from the Veteran, request, 
obtain and associate with the claims file 
all pertinent, outstanding records of the 
Veteran's psychiatric treatment, 
including from the VA Medical Center in 
Beckley, West Virginia (dated since 
November 2008) and Dr. Thymias of Access 
Health, 302 Carriage Drive, Beckley, West 
Virginia, 25801.  

2.  Afford the Veteran a VA examination 
by a psychiatrist to determine whether he 
has a current psychiatric disability 
related to service or a service connected 
disability.  Provide the examiner with 
the Veteran's claims file for review and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) note whether the Veteran has 
a current acquired psychiatric 
disability, including, if 
appropriate, bipolar disorder 
and an adjustment disorder; 

c) opine whether any current 
acquired psychiatric disability 
is part of the Veteran's 
service-connected neurological 
disability, is caused or 
aggravated by the neurologic 
disability, or at least as 
likely as not related to the 
Veteran's active service, 
including a documented in-
service head injury; 

d) if not, or if such 
disability is congenital or 
developmental in nature, offer 
an opinion as to whether such 
disability preexisted service 
and worsened in severity 
therein;  

e) if not, opine whether such 
disability is aggravated by the 
Veteran's service-connected 
neurological disability; 

f) comment on the various 
psychiatric diagnoses of record 
(dated since 1987) and all 
medical professionals' opinions 
regarding the etiology of the 
Veteran's psychiatric symptoms; 

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
offered; and

h) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

